DETAILED ACTION
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Pomeroy (US 3,238,686) is the closest prior art of record which teaches that it is known to provide a plate 1  intended to be arranged at a distance from the attachment means and intended to be fixed directly or indirectly to the wall  9 by means of deformable connecting tabs 5 that are secured to the plate (by element 4) and on which connecting screws 10 engage, the heads of the connecting screws being intended to be interposed between the plate and the tab in question (clearly seen in Fig. 3), the connecting tabs  comprising notches (as seen in Fig. 2 and 3) such that the heads of the connecting screws (can be engaged between the plate (and the tab in question, by simple translation of the plate  perpendicularly to the axes of the screws when they are installed in their corresponding tapped holes (clearly seen in Fig. 2 and 3). the prior art of record does not disclose or render obvious the above limitations in combination with: An anti-projectile protection device with holes (12) being provided in the plate (2) to allow the connecting screws (3) to be tightened.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641